UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 99-10747
                             Summary Calendar

                             NATALIE F. HIMES,

                                                       Plaintiff-Appellant,

                                  VERSUS

     DALLAS/FORT WORTH MEDICAL CENTER-GRAND PRAIRIE; ET AL.,

                                                                  Defendants,

         DALLAS/FORT WORTH MEDICAL CENTER-GRAND PRAIRIE,

                                                        Defendant-Appellee.



           Appeal from the United States District Court
                for the Northern District of Texas
                              (4:98-CV-923-Y)
                              March 13, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Natalie    F.   Himes    ("Himes")    sued   her    former    employer,

Dallas/Fort Worth Medical Center-Grand Prairie ("DFWMC"), and other

health   care   providers     alleging     religious    discrimination    in

violation of Title VII of the Civil Rights Act of 1964, defamation,

blacklisting in violation of Texas Labor Code § 52.031, violation

of the Fair Credit Reporting Act, and other state causes of action.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
DFWMC answered and moved to stay prosecution of the suit and compel

arbitration pursuant to a written arbitration agreement which Himes

signed at the time she was first employed by DFWMC.   The district

court granted the motion to stay and compel arbitration and Himes

appeals.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.    We

read the order granting stay and compelling arbitration entered on

May 25, 1999, as amended by order entered July 23, 1999, as being

an interlocutory order compelling arbitration in a proceeding in

which arbitration is embedded with claims on other grounds against

other parties.   Accordingly, we do not have appellate jurisdiction

to determine the propriety of the district court’s order of May 25,

1999.   See McDermott Int’l, Inc. v. Underwriters at Lloyds, 981

F.2d 744, 746 (5th Cir. 1993), and Altman Nursing, Inc. v. Clay

Capital Corp., 84 F.3d 769, 770 (5th Cir. 1996).

                 APPEAL DISMISSED.




                                  2